Title: To Thomas Jefferson from Robert Williams, 10 November 1808
From: Williams, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Miss TerritoryNor. 10th 1808
                  
                  By the inclosed debates you will See what kind of Republicans we have here—I intend going out of office with you, will write you on that Subject next mail &c.—
                  I am with great Consideration yr:
                  
                     P.S. I expect to be at the City this Winter—
                  
               